             Case 1:20-cv-03291-RJL Document 5 Filed 11/20/20 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA




 ROYAL DISPOSABLE MEDICAL &                           Case No. 1:20-cv-03291
 SAFETY SUPPLIES, INC. d/b/a ROYAL
 DENTAL SUPPLY on behalf of itself and all
 others similarly situated

                 Plaintiff,

        v.

 GOOGLE LLC and ALPHABET INC.,


                 Defendants.


                          NOTICE OF VOLUNTARY DISMISSAL

       Pursuant to Federal Rules of Civil Procedure 41(a)(1)(A)(i), Plaintiff Royal

Disposable Medical & Safety Supplies, Inc. d/b/a Royal Dental Supply hereby dismisses

its claim in this action without prejudice.


Dated: November 20, 2020                      Respectfully submitted,


                                              By:   Richard E. Schimel
                                              Richard E. Schimel (D.C. Bar # 273193)
                                              LAW OFFICES OF RICHARD E SCHIMEL, LLC
                                              7315 Wisconsin Avenue
                                              Suite 800 West
                                              Bethesda, Maryland 20814-3244
                                              (240) 395-4400
                                              rschimel@lawofficesres.com

                                              John Radice (pro hac vice forthcoming)
                                              April Lambert (pro hac vice forthcoming)
Case 1:20-cv-03291-RJL Document 5 Filed 11/20/20 Page 2 of 2




                           Eva Kane (pro hac vice forthcoming)
                           RADICE LAW FIRM, P.C.
                           475 Wall Street
                           Princeton, New Jersey 08542
                           Tel: (646) 245-8502
                           Fax: (609) 385-0745
                           jradice@radicelawfirm.com
                           alambert@radicelawfirm.com
                           ekane@radicelaw.com


                           Attorneys for Plaintiff




                              2
